          Case 2:18-cv-04997-GEKP Document 73 Filed 05/27/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


D.A. NOLT, INC.                                   :      CIVIL ACTION
                      Plaintiff(s),               :
                                                  :
               v.                                 :
                                                  :
THE PHILADEPHIA MUNICIPAL                         :
AUTHORITY, et al.                                 :
                  Defendant(s).                   :      NO. 18-4997


                                      NOTICE OF HEARING

         A BENCH TRIAL is now scheduled to be held on June 14, 2021, at 9:30 a.m. in

Courtroom 10B before the Honorable Gene E.K. Pratter, at 601 Market Street, Philadelphia, PA

19106.


                                                         s/Susan Flaherty
                                                         SUSAN FLAHERTY
                                                         Civil Courtroom Deputy
                                                         to the Honorable Gene E.K. Pratter
                                                         United States District Court Judge




(Rescheduled from June 2, 2021)
        Case 2:18-cv-04997-GEKP Document 73 Filed 05/27/21 Page 2 of 2




Date of Notice: May 27, 2021
Copies sent via ECF notification only.
